       Case 2:20-cv-01143-DLR Document 1 Filed 06/10/20 Page 1 of 16



 1   Alexis E. Danneman (SBA #030478)
     Joshua L. Boehm (SBA #033018)
 2   PERKINS COIE LLP
     2901 North Central Avenue, Suite 2000
 3   Phoenix, Arizona 85012-2788
     Telephone: 602.351.8000
 4   Facsimile: 602.648.7000
     ADanneman@perkinscoie.com
 5   JBoehm@perkinscoie.com
     DocketPHX@perkinscoie.com
 6
     Kevin J. Hamilton (Wash. Bar #15648)*
 7   KHamilton@perkinscoie.com
     Marc Erik Elias (D.C. Bar #442007)*
 8   MElias@perkinscoie.com
     William B. Stafford (Wash. Bar #39849)*
 9   WStafford@perkinscoie.com
     Sarah Langberg Schirack (Alaska Bar # 1505075)*
10   SSchirack@perkinscoie.com
     Ariel Glickman (Va. Bar #90751)*
11   AGlickman@perkinscoie.com
     PERKINS COIE LLP
12   700 Thirteenth Street, N.W., Suite 800
     Washington, DC 20005
13   Telephone: 202.654.6200
     Facsimile: 202.654.6211
14   *Pro Hac Vice Application To Be Filed
15   Attorneys for Plaintiffs
16                              UNITED STATES DISTRICT COURT

17                                      DISTRICT OF ARIZONA

18
     The Arizona Democratic Party; The                 No.
19   Democratic National Committee; DSCC,
20                        Plaintiffs,                COMPLAINT FOR INJUNCTIVE
                                                     AND DECLARATORY RELIEF
21          v.
22   Katie Hobbs, in her official capacity as
     Arizona Secretary of State; Edison Wauneka,
23   in his official capacity as Apache County
     Recorder; David Stevens, in his official
24   capacity as Cochise County Recorder; Patty
     Hansen, in her official capacity as Coconino
25   County Recorder; Sadie Jo Bingham, in her
     official capacity as Gila County Recorder;
26   Wendy John, in her official capacity as
     Graham County Recorder; Sharie Milheiro, in
27   her official capacity as Greenlee County
28
       Case 2:20-cv-01143-DLR Document 1 Filed 06/10/20 Page 2 of 16



 1   Recorder; Richard Garcia, in his official
     capacity as La Paz County Recorder; Adrian
 2   Fontes, in his official capacity as Maricopa
     County Recorder; Kristi Blair, in her official
 3   capacity as Mohave County Recorder; Michael
     Sample, in his official capacity as Navajo
 4   County Recorder; F. Ann Rodriguez, in her
     official capacity as Pima County Recorder;
 5   Virginia Ross, in her official capacity as Pinal
     County Recorder; Suzanne Sainz, in her
 6   official capacity as Santa Cruz County
     Recorder; Leslie Hoffman, in her official
 7   capacity as Yavapai County Recorder; and
     Robyn Stallworth Pouquette, in her official
 8   capacity as Yuma County Recorder,
 9
                          Defendants.
10
11
12          Plaintiffs the Arizona Democratic Party (“ADP”), the Democratic National

13   Committee (“DNC”), and the DSCC (collectively, “Plaintiffs”), by and through their

14   undersigned attorneys, file this Complaint for Injunctive and Declaratory Relief against

15   Defendant Katie Hobbs, in her official capacity as the Secretary of State of the State of

16   Arizona (“Secretary”); Edison Wauneka, in his official capacity as Apache County

17   Recorder; David Stevens, in his official capacity as Cochise County Recorder; Patty

18   Hansen, in her official capacity as Coconino County Recorder; Sadie Jo Bingham, in her

19   official capacity as Gila County Recorder; Wendy John, in her official capacity as Graham

20   County Recorder; Sharie Milheiro, in her official capacity as Greenlee County Recorder;

21   Richard Garcia, in his official capacity as La Paz County Recorder; Adrian Fontes, in his

22   official capacity as Maricopa County Recorder; Kristi Blair, in her official capacity as

23   Mohave County Recorder; Michael Sample, in his official capacity as Navajo County

24   Recorder; F. Ann Rodriguez, in her official capacity as Pima County Recorder; Virginia

25   Ross, in her official capacity as Pinal County Recorder; Suzanne Sainz, in her official

26   capacity as Santa Cruz County Recorder; Leslie Hoffman, in her official capacity as

27   Yavapai County Recorder; and Robyn Stallworth Pouquette, in her official capacity as

28                                               -2-
       Case 2:20-cv-01143-DLR Document 1 Filed 06/10/20 Page 3 of 16



 1   Yuma County Recorder (collectively, “Defendants”). Upon information and belief,
 2   Plaintiffs allege the following:
 3                                      NATURE OF THE CASE
 4          1.     The right to vote is “a fundamental matter in a free and democratic society.”
 5   Harper v. Va. State Bd. of Elections, 383 U.S. 663, 667 (1966) (citation and quotation marks
 6   omitted). “No right is more precious in a free country than that of having a voice in the
 7   election of those who make the laws under which, as good citizens, we must live. Other
 8   rights, even the most basic, are illusory if the right to vote is undermined.” Wesberry v.
 9   Sanders, 376 U.S. 1, 17 (1964).
10          2.     Plaintiffs bring this lawsuit to protect this right and to prevent the
11   disenfranchisement of thousands of Arizona voters, whose right to vote will be
12   disenfranchised in the upcoming November 2020 general election (the “2020 General
13   Election”) by the failure of Arizona law to provide a cure opportunity for up to five days
14   after election day (“Election Day”) for otherwise valid mail ballots that have no signature
15   (the “Inadequate Cure Period”).
16          3.     Arizonans have a right to vote by mail. A.R.S. § 16-541(A). Over the past
17   decade, early voting by mail has grown exponentially in Arizona. In the 2008 general
18   election, for example, just over a million Arizona voters cast their ballot by mail. By the
19   2016 general election, that number had doubled to over two million voters. In 2018, a lower-
20   turnout midterm election, around 1.9 million voters voted by mail.
21          4.     The number of mail ballots cast in the 2020 General Election also promises
22   to be significant. Arizona is suffering the results of a highly infectious coronavirus, which
23   causes the dangerous and sometimes deadly disease COVID-19. Considering this crisis, the
24   Secretary has encouraged increased voting by mail.
25          5.     Under Arizona’s no excuse necessary absentee ballot system, any registered
26   voter can cast a mail ballot. A.R.S. § 16-541. Arizona employs a system by which election
27   officials verify that a given ballot was, indeed, cast by the voter in question by reviewing
28                                                -3-
        Case 2:20-cv-01143-DLR Document 1 Filed 06/10/20 Page 4 of 16



 1   the signature on the mail ballot envelope. And each general election cycle, thousands of
 2   mail ballots are rejected because election officials are unsure whether the voter signed the
 3   mail ballot envelope.
 4          6.      Arizona recognizes that this process of signature verification is fundamentally
 5   flawed; that is, that election officials will inadvertently reject mail ballots that were, in fact,
 6   cast by a registered voter. And so, it established a process by which some voters are
 7   provided the post-Election Day opportunity to “cure” this election official error by
 8   submitting proof that a voter did cast the ballot in question.
 9          7.      The problem under Arizona law that gives rise to this lawsuit is simple: In the
10   upcoming 2020 General Election, not all mail ballots that are initially rejected will be
11   treated equally regarding the ability of a voter to “cure” his or her ballot.
12          8.      Voters whose signatures on their mail ballots do not match the signature in
13   the voter’s registration record are afforded an opportunity to correct their signature after
14   Election Day, for up to five days. But voters whose mail ballots are rejected for missing
15   signatures (a determination that the voter’s signature, executed on the envelope containing
16   the ballot, is missing) have no similar opportunity to cure their ballot after the election. If
17   not remedied by 7 p.m. on Election Day, their votes are simply not counted. Voters who are
18   in fact registered to vote, and who did in fact timely submit their mail ballots, will have
19   their votes disregarded without due process.
20                                  JURISDICTION AND VENUE
21          9.      Plaintiffs bring this action under 42 U.S.C. §§ 1983 and 1988 to redress the
22   deprivation under the color of state law of rights secured by the U.S. Constitution.
23          10.     This Court has jurisdiction to hear Plaintiffs’ claims pursuant to 28 U.S.C.
24   §§ 1331, 1343(a)(3), and 1357.
25          11.     This Court has jurisdiction over the Secretary, as she is sued in her official
26   capacity as an elected official in Arizona or Maricopa County. Further, the Secretary works
27   or resides in the State of Arizona.
28                                                   -4-
        Case 2:20-cv-01143-DLR Document 1 Filed 06/10/20 Page 5 of 16



 1          12.     This Court has jurisdiction over Edison Wauneka, David Stevens, Patty
 2   Hansen, Sadie Jo Bingham, Wendy John, Sharie Milheiro, Richard Garcia, Adrian Fontes,
 3   Kristi Blair, Michael Sample, F. Ann Rodriguez, Virginia Ross, Suzanne Sainz, Leslie
 4   Hoffman, and Robyn Stallworth Pouquette, as they are sued in their official capacities as
 5   duly elected county recorders in the State of Arizona, and they work or reside in the State
 6   of Arizona.
 7          13.     Venue in this district is proper under 28 U.S.C. § 1391(b) because a
 8   substantial part of the events or omissions giving rise to the claims occurred in this judicial
 9   district and in this division.
10          14.     This Court has the authority to grant declaratory and injunctive relief pursuant
11   to 28 U.S.C. §§ 2201 and 2202. Further, this Court has the authority to enter a declaratory
12   judgment and to provide preliminary and permanent injunctive relief pursuant to Rules 57
13   and 65 of the Federal Rules of Civil Procedure.
14                                             PARTIES
15          15.     Plaintiff ARIZONA DEMOCRATIC PARTY is a state committee, as defined
16   by 52 U.S.C. § 30101. ADP’s purpose is to elect candidates of the Democratic Party to
17   public office throughout the State of Arizona. To accomplish this purpose, ADP engages in
18   vitally important activities, including supporting Democratic Party candidates in national,
19   state, and local elections through fundraising and organizing efforts; protecting the legal
20   rights of voters; and ensuring that all voters have the meaningful ability to cast ballots in
21   Arizona, including mail ballots. ADP has members and constituents from across Arizona,
22   including many voters who regularly support and vote for candidates affiliated with the
23   Democratic Party.
24          16.     The Inadequate Cure Period directly harms ADP. It is inevitable that
25   Democrats, or those who would vote for Democrats, will not have their vote counted as a
26   result of the Defendants’ failure to allow voters to cure missing signatures after Election
27   Day, thereby decreasing the overall likelihood that ADP will be successful in its mission to
28                                                 -5-
       Case 2:20-cv-01143-DLR Document 1 Filed 06/10/20 Page 6 of 16



 1   help elect Democratic candidates to public office. Further, as part of its get-out-the vote
 2   (“GOTV”) efforts, ADP engages in a robust mail voter contact program, informing
 3   thousands of voters statewide about their ability to cast mail ballots; the rules and deadlines
 4   surrounding vote by mail; and encouraging voters to utilize vote-by-mail. The Inadequate
 5   Cure Period decreases overall confidence in the mail voting process, generally, and as a
 6   result, directly undermines the efforts ADP takes to encourage voters to utilize mail voting
 7   and to assist them in exercising their right to vote.
 8          17.    In 2020, ADP is making significant expenditures to educate, register,
 9   mobilize, and turn out Democratic voters in Arizona. The Inadequate Cure Period directly
10   harms the ADP because it burdens and disenfranchises the very voters the ADP seeks to
11   support. As a result, the ADP has had to—and will continue to—expend and divert
12   additional funds and resources that it would otherwise spend on other efforts to accomplish
13   its mission in Arizona to combat the effects that Arizona’s Inadequate Cure Period has on
14   Democratic voters. For example, the ADP anticipates needing to focus additional
15   educational resources on areas of Arizona with low English literacy rates. This is due to the
16   heightened risk that voters in such areas will fail to understand mail ballot instructions,
17   inadvertently mail the ballot without a signature, and be disenfranchised if their ballot is
18   received with insufficient time to cure under the Inadequate Cure Period.
19          18.    Further, ADP’s members are directly harmed by the Inadequate Cure Period.
20   As of April 1, 2020, there were nearly 1.3 million registered Democratic voters in Arizona,
21   32.5% of the total number of registered voters in Arizona (just over 3.9 million). In the 2016
22   and 2018 general elections, respectively, 2.0 million and 1.9 million Arizonans voted by
23   mail ballot. And in Maricopa County alone, the county recorder rejected 1,856 unsigned
24   mail ballots in the 2018 general election and 2,209 in the 2016 general election. Given that
25   Democratic voters represent nearly a third of registered voters in Arizona, that millions of
26   Arizonans vote by mail ballot, and that thousands of Arizonans have inadvertently failed to
27   sign mail ballot envelopes in recent elections, it is virtually certain that at least some ADP
28                                                 -6-
       Case 2:20-cv-01143-DLR Document 1 Filed 06/10/20 Page 7 of 16



 1   members will mail a ballot without a signature in 2020. These ADP members face an
 2   imminent threat of having their vote denied in 2020 due to the Inadequate Cure Period, and
 3   ADP is capable of obtaining relief for them without their individual participation. ADP
 4   brings this claim on its own behalf, as well on behalf of its members.
 5          19.    Plaintiff the DEMOCRATIC NATIONAL COMMITTEE is a national
 6   committee, as that term is defined and used by 52 U.S.C. § 30101, dedicated to electing
 7   local, state, and national candidates of the Democratic Party to public office throughout the
 8   United States. The DNC has constituents across the United States, including Democratic
 9   voters in Arizona. To accomplish its mission, among other things, the DNC works closely
10   with Democratic public officials and assists state parties and candidates by contributing
11   money; making expenditures for their benefit; and providing active support through the
12   development of programs benefiting Democratic candidates.
13          20.    The Inadequate Cure Period directly harms the DNC. It is inevitable that
14   Democrats, or those who would vote for Democrats, will not have their vote counted as a
15   result of the Defendants’ failure to allow voters to cure missing signatures after Election
16   Day. As a result, the Inadequate Cure Period decreases the likelihood that the DNC will be
17   successful in its efforts to help elect candidates of the Democratic Party to public office.
18   Arizona has a number of competitive Democratic races in the upcoming 2020 General
19   Election and is a key state in the presidential contest; accordingly, it is critical to the DNC’s
20   mission that every Democratic vote be counted and that its constituents have an equal
21   opportunity to cast their votes.
22          21.    In 2020, the DNC anticipates making significant expenditures to educate,
23   register, mobilize, and turn out voters in Arizona. The Inadequate Cure Period directly
24   harms the DNC because it burdens and disenfranchises the very voters the DNC seeks to
25   support. As a result, the DNC has had to—and will continue to—expend and divert
26   additional funds and resources that it would otherwise spend on efforts to accomplish its
27   mission in Arizona to combat the effects that the Inadequate Cure Period has on Democratic
28                                                  -7-
       Case 2:20-cv-01143-DLR Document 1 Filed 06/10/20 Page 8 of 16



 1   voters.
 2             22.   The DNC’s constituents are directly harmed by the Inadequate Cure Period.
 3   Given that Democratic Party voters represent nearly a third of the total registered voters in
 4   Arizona, that millions of Arizonans vote by mail ballot, and that thousands of Arizonans
 5   did not sign mail ballots in recent elections, it is virtually certain that at least some DNC
 6   constituents will mail a ballot without a signature in 2020. These DNC constituents face an
 7   imminent threat of having their vote denied in 2020 due to the Inadequate Cure Period, and
 8   the DNC is capable of obtaining relief for them without their individual participation. The
 9   DNC brings this claim on its own behalf, as well on behalf of its constituents.
10             23.   Plaintiff DSCC is the national senatorial committee of the Democratic Party,
11   as defined by 52 U.S.C. § 30101(14), and its mission is to elect Democratic candidates to
12   the U.S. Senate, including in Arizona. The DSCC works to accomplish its mission in
13   Arizona and across the country by, among other things, making expenditures for, and
14   contributions to, Democratic candidates for U.S. Senate. It also assists state parties
15   throughout the country, including in Arizona, by providing financial support to state parties
16   to support coordinated campaign activities that further shared interest in electing
17   Democratic candidates for U.S. Senate. In 2018, the DSCC made contributions and
18   expenditures in the tens of millions of dollars to persuade and mobilize voters to support
19   Democratic Senate candidates, including money spent in Arizona. In 2020, the DSCC again
20   has made and expects to continue to make substantial contributions and expenditures to
21   support the Democratic candidate for U.S. Senate in Arizona.
22             24.   The Inadequate Cure Period directly harms the DSCC. It is inevitable that
23   Democrats, or those who would vote for Democrats, will not have their vote counted as a
24   result of the Defendants’ failure to allow voters to cure missing signatures after Election
25   Day. Further, the DSCC is aware of the Inadequate Cure Period and will have to expend
26   and divert additional funds and resources on voter persuasion efforts and other activities in
27   Arizona, at the expense of its efforts in other states, in order to combat the effects of the
28                                                -8-
       Case 2:20-cv-01143-DLR Document 1 Filed 06/10/20 Page 9 of 16



 1   Inadequate Cure Period in the 2020 General Election for U.S. Senate in Arizona. This
 2   frustrates the DSCC’s mission of, and efforts in, electing the Democratic candidate to the
 3   U.S. Senate in Arizona and other Democratic candidates to the U.S. Senate nationwide.
 4          25.    The DSCC’s members and constituents are directly harmed by the Inadequate
 5   Cure Period. Given that Democratic Party voters represent nearly a third of the total
 6   registered voters in Arizona, that millions of Arizonans vote by mail ballot, and that
 7   thousands of Arizonans didn’t sign mail ballots in recent elections, it is virtually certain that
 8   some DSCC members and constituents will mail a ballot without a signature in 2020. These
 9   DSCC members and constituents face an imminent threat of having their vote denied in
10   2020 due to the Inadequate Cure Period, and the DSCC can obtain relief for them without
11   their individual participation. The DSCC brings this claim on its own behalf, as well on
12   behalf of its members and constituents.
13          26.    Defendant Katie Hobbs is the Secretary of State for the State of Arizona and
14   is the Chief Elections Officer for Arizona. A.R.S. § 16-142. As Arizona’s Chief Elections
15   Officer, the Secretary is responsible for overseeing the voting process in Arizona and is
16   empowered with broad authority to carry out that responsibility. She is also responsible for
17   prescribing rules related to procedures for, among other things, mail ballots, which are set
18   forth in the Arizona Election Procedures Manual (“Manual”). A.R.S. § 16-452. The
19   Secretary is sued in her official capacity for actions taken under color of state law.
20          27.    Defendant Edison Wauneka is the duly elected Apache County Recorder and
21   is named as a defendant in this action solely in his official capacity.
22          28.    Defendant David Stevens is the duly elected Cochise County Recorder and is
23   named as a defendant in this action solely in his official capacity.
24          29.    Defendant Patty Hansen is the duly elected Coconino County Recorder and
25   is named as a defendant in this action solely in her official capacity.
26          30.    Defendant Sadie Jo Bingham is the duly elected Gila County Recorder and is
27   named as a defendant in this action solely in her official capacity.
28                                                  -9-
       Case 2:20-cv-01143-DLR Document 1 Filed 06/10/20 Page 10 of 16



 1          31.    Defendant Wendy John is the duly elected Graham County Recorder and is
 2   named as a defendant in this action solely in her official capacity.
 3          32.    Defendant Sharie Milheiro is the duly elected Greenlee County Recorder and
 4   is named as a defendant in this action solely in her official capacity.
 5          33.    Defendant Richard Garcia is the duly elected La Paz County Recorder and is
 6   named as a defendant in this action solely in his official capacity.
 7          34.    Defendant Adrian Fontes is the duly elected Maricopa County Recorder and
 8   is named as a defendant in this action solely in his official capacity.
 9          35.    Defendant Kristi Blair is the duly elected Mohave County Recorder and is
10   named as a defendant in this action solely in her official capacity.
11          36.    Defendant Michael Sample is the duly elected Navajo County Recorder and
12   is named as a defendant in this action solely in his official capacity.
13          37.    Defendant F. Ann Rodriguez is the duly elected Pima County Recorder and
14   is named as a defendant in this action solely in her official capacity.
15          38.    Defendant Virginia Ross is the duly elected Pinal County Recorder and is
16   named as a defendant in this action solely in her official capacity.
17          39.    Defendant Suzanne Sainz is the duly elected Santa Cruz County Recorder and
18   is named as a defendant in this action solely in her official capacity.
19          40.    Defendant Leslie Hoffman is the duly elected Yavapai County Recorder and
20   is named as a defendant in this action solely in her official capacity.
21          41.    Defendant Robyn Stallworth Pouquette is the duly elected Yuma County
22   Recorder and is named as a defendant in this action solely in her official capacity.
23                                   STATEMENT OF FACTS
24          42.    Under Arizona’s no excuse absentee ballot system, any registered voter can
25   cast a mail ballot. A.R.S. §16-541. Arizona employs a system by which election officials
26   verify that a given ballot was, indeed, cast by the voter in question by reviewing the
27   signature on the mail ballot envelope. See A.R.S. §16-548 (“The early voter shall make and
28                                                -10-
       Case 2:20-cv-01143-DLR Document 1 Filed 06/10/20 Page 11 of 16



 1   sign the affidavit and shall then mark his ballot in such a manner that his vote cannot be
 2   seen.”).
 3          43.     To verify the voter, signatures are reviewed by the “county recorder or other
 4   officer in charge of elections.” A.R.S. § 16-550(A). Specifically, in evaluating mail ballots,
 5   Arizona law requires that “the county recorder or other officer in charge of elections shall
 6   compare the signatures thereon with the signature of the elector on the elector’s registration
 7   record.” Id.
 8          44.     Using signature “matching” to verify voter identity is an inherently dubious
 9   process. Election officials are not handwriting experts, and the simple fact is that signatures
10   change all the time for any number of reasons.
11          45.     Effective August 27, 2019, perhaps in recognition of the fact that the signature
12   verification process invariably disenfranchises lawful voters, the legislature amended
13   A.R.S. § 16-550(A) to include a cure period for signature mismatches in mail ballots. The
14   statute provides that “[i]f the signature is inconsistent with the elector’s signature on the
15   elector’s registration record, the county recorder or other officer in charge of elections shall
16   make reasonable efforts to contact the voter, advise the voter of the inconsistent signature,
17   and allow the voter to correct or the county to confirm the inconsistent signature.” Id.
18          46.     As to those mail-in ballots where an election official determines that the
19   signatures do not “match,” “[t]he county recorder or other officer in charge of elections
20   shall allow signatures to be corrected not later than the fifth business day after a primary,
21   general or special election that includes a federal office or the third business day after any
22   other election” (the “Signature Mismatch Cure Period”). Id.
23          47.     The statute does not provide that a voter may similarly be permitted to correct
24   or confirm a missing signature. It is silent on cure periods for missing signatures.
25          48.     But the current version of the Elections Procedures Manual, which was
26   approved by the Governor and Attorney General in December 2019, as required by statute,
27   A.R.S. § 16-452(B) (the “Manual”), does address this issue. And it does so in a way that
28                                                -11-
       Case 2:20-cv-01143-DLR Document 1 Filed 06/10/20 Page 12 of 16



 1   treats missing signatures arbitrarily different from mismatched signatures.
 2          49.    According to the Manual, “[i]f the early ballot affidavit is not signed, the
 3   County Recorder shall not count the ballot.” Unlike the Signature Mismatch Cure Period,
 4   which extends for five days after Election Day, the Manual only requires the County
 5   Recorder to make a “reasonable and meaningful attempt to contact the voter” and explain
 6   how the missing signature can be cured “before 7:00pm on Election Day.” Id.
 7          50.    Accordingly, Arizona law does not provide a cure period for missing
 8   signatures following Election Day, as exists with the five-day Signature Mismatch Cure
 9   Period.
10          51.    This will result in disenfranchisement. In recent general elections, a
11   significant number of mail ballots have been rejected in Arizona for missing signatures.
12          52.    For example, in the Arizona general elections from 2008 to 2018, Maricopa
13   County election officials alone rejected a total of 18,420 mail ballots because they had
14   missing signatures.
15          53.    Specifically, in Maricopa County the following number of mail ballots were
16   rejected for having “no signature”: 1,856 in the 2018 general election; 2,209 in the 2016
17   general election; 3,749 in the 2014 general election; 4,610 in the 2012 general election;
18   3,352 in the 2010 general election; and 2,644 in the 2008 general election.
19          54.    Other counties in Arizona have rejected mail ballots based on a voter’s failure
20   to sign, as well. For example, in Pinal County, 131 ballots were rejected for missing
21   signatures, or similar reasons, during the 2018 general election.
22          55.    Eligible Democratic voters will inevitably submit unsigned mail ballots in the
23   2020 General Election, too, whether for a simple oversight or inability to understand the
24   instructions. County recorders will inevitably receive some of those ballots on or shortly
25   before Election Day, when the Inadequate Cure Period would provide no or insufficient
26   time for those recorders to make reasonable efforts to contact the voter and cure the ballot.
27          56.    This is particularly true under present conditions, where the United States
28                                               -12-
       Case 2:20-cv-01143-DLR Document 1 Filed 06/10/20 Page 13 of 16



 1   Postal Service (“USPS”) is facing serious funding shortfalls and significant challenges
 2   timely delivering mail given complications due to the ongoing global pandemic. Simply
 3   put, voters who timely submit their mail ballot may, through the vagaries of mail delivery
 4   that are entirely outside their control, be deprived of a meaningful opportunity to prove their
 5   identity to election officials and have their vote counted.
 6          57.    To the extent the cure process must be conducted via physical mail, the State’s
 7   failure to provide a post-Election Day cure period for unsigned ballots further heightens the
 8   likelihood of wrongful disenfranchisement due to the unpredictability and lag time in
 9   sending and receiving physical mail. This could happen where, for instance, the county
10   recorder only has a voter’s mailing address (but not a phone number) on file, or where a
11   voter must obtain and submit a new ballot by mail.
12          58.    It would impose little to no administrative burden to extend the Signature
13   Mismatch Cure Period to voters whose mail ballots lack signatures. That this is true is
14   evidenced by the fact that the State is already providing a post-Election Day cure period to
15   other voters whose signatures do not match.
16                                            COUNT I
17     (Undue Burden on the Right to Vote in Violation of the First Amendment and the
18                Equal Protection Clause of the Fourteenth Amendment)

19          59.    Plaintiffs reallege and incorporate by reference all prior paragraphs of this
20   Complaint and the paragraphs in the counts below as though fully set forth herein.
21          60.    Under the First Amendment and the Equal Protection Clause of the
22   Fourteenth Amendment, a court considering a challenge to a state election law must
23   carefully balance the character and magnitude of the injury to First and Fourteenth
24   Amendment rights that the plaintiff seeks to vindicate against the justifications put forward
25   by the state for the burdens imposed by the rule. See Burdick v. Takushi, 504 U.S. 428, 434
26   (1992); Anderson v. Celebrezze, 460 U.S. 780, 789 (1983).
27          61.    The court “must weigh ‘the character and magnitude of the asserted injury to
28                                                -13-
       Case 2:20-cv-01143-DLR Document 1 Filed 06/10/20 Page 14 of 16



 1   the rights protected by the First and Fourteenth Amendments that the plaintiff seeks to
 2   vindicate’ against ‘the precise interests put forward by the State as justifications for the
 3   burden imposed by its rule,’ taking into consideration ‘the extent to which those interests
 4   make it necessary to burden the plaintiff’s rights.’” Burdick, 504 U.S. at 434 (quoting
 5   Anderson, 460 U.S. at 789).
 6          62.    The practices outlined above impose a severe burden—disenfranchisement—
 7   on the right to vote. The Inadequate Cure Period does not serve any legitimate, let alone
 8   compelling, state interest. The State already has a similar cure process in place for other
 9   mail ballots. This means that election results will not be finalized during the cure period
10   anyway. And as the State can contact many voters through simple measures such as phone
11   calls, texts, and email, the cost of extending this cure process to additional voters is
12   marginal, particularly when balanced against the harm caused by complete
13   disenfranchisement.
14          63.    Many Arizona voters will suffer direct and irreparable injury if Defendants
15   refuse to allow them an opportunity to cure the rejection of their mail ballots without
16   signatures after Election Day. Without relief from this court, these voters will be deprived
17   of their right to vote in the 2020 General Election.
18                                             COUNT II
19      (Denial of Procedural Due Process in Violation of the Fourteenth Amendment)
20          64.    Plaintiffs reallege and incorporate by reference all prior paragraphs of this
21   Complaint and the paragraphs in the counts below as though fully set forth herein.
22          65.    A procedural due process claim under the Due Process Clause of the
23   Fourteenth Amendment requires “(1) a deprivation of a constitutionally protected
24   liberty . . . interest, and (2) a denial of adequate procedural protections.” Franceschi v. Yee,
25   887 F.3d 927, 935 (9th Cir. 2018). If there is a constitutionally protected liberty interest at
26   stake, a court must then determine the adequacy of procedural protections by examining
27   “‘first, the private interest that will be affected by the official action; second, the risk of an
28                                                 -14-
       Case 2:20-cv-01143-DLR Document 1 Filed 06/10/20 Page 15 of 16



 1   erroneous deprivation of such interest through the procedures used, and the probable value,
 2   if any, of additional or substitute procedural safeguards; and finally, the Government’s
 3   interest, including the function involved and the fiscal and administrative burdens that the
 4   additional or substitute procedural requirement would entail.’” Brittain v. Hansen, 451 F.3d
 5   982, 1000 (9th Cir. 2006) (quoting Mathews v. Eldridge, 424 U.S. 319, 334–35 (1976)).
 6          66.     Because Arizona law allows fundamental voting rights to be exercised by
 7   mail, there is a constitutionally protected liberty interest in mail voting that Defendants may
 8   not deprive without adequate procedures. The nature of the private interest at stake in this
 9   case—the right to vote and to have that vote count—is the most precious liberty interest of
10   all because it is preservative of all other basic civil and political rights.
11          67.     It is virtually certain that the Inadequate Cure Period, by failing to allow
12   unsigned ballots to be cured after Election Day, will erroneously deprive some eligible
13   Democratic voters of this liberty interest. Additional procedural safeguards for missing
14   signatures—namely, the same five-day post-Election Day cure period that exists for
15   mismatched signatures—would be immensely valuable in safeguarding against that
16   deprivation.
17          68.     Providing an additional cure process for unsigned mail ballots would create
18   little to no additional fiscal or administrative burden, since the State already has the same
19   cure process in place for other mail ballots. This additional cure process for unsigned mail
20   ballots would also promote the State’s interest in ensuring that eligible voters are not
21   wrongly disenfranchised.
22          69.     Many Arizona voters will suffer direct and irreparable injury if Defendants
23   refuse to allow them an opportunity to cure the rejection of their mail ballots without
24   signatures after Election Day. Without relief from this Court, these voters will be deprived
25   of their right to vote in the 2020 General Election.
26                                      PRAYER FOR RELIEF
27        Plaintiffs respectfully request that this Court enter judgment:
28                                                  -15-
       Case 2:20-cv-01143-DLR Document 1 Filed 06/10/20 Page 16 of 16



 1          A.     Declaring that all voters who submit a ballot without a signature must be
 2   allowed the same opportunity to cure that defect as is allowed to voters who submit a mail
 3   ballot with a signature mismatch; specifically, voters must be allowed to correct missing
 4   signatures until the fifth business day after a primary, general, or special election that
 5   includes a federal office or the third business day after any other election.
 6          B.     Preliminarily and permanently enjoining enforcement by Defendants of any
 7   source of state law that requires election officials to reject mail ballots with no signature
 8   without offering the voter the opportunity to correct the ballot until the fifth business day
 9   after a primary, general, or special election that includes a federal office or the third business
10   day after any other election.
11          C.     Awarding Plaintiffs their costs, expenses, and reasonable attorneys’ fees
12   pursuant to, inter alia, 42 U.S.C. § 1988 and other applicable laws; and
13          D.     Granting such other and further relief as the Court deems just and proper.
14
15   Dated: June 10, 2020                          PERKINS COIE LLP
16
                                                   By: /s/ Alexis E. Danneman
17                                                     Alexis E. Danneman
                                                       Joshua L. Boehm
18
     148402177.8
19
20
21
22
23
24
25
26
27
28                                                 -16-
